Citation Nr: 1736080	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, with partial compression injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for diverticulitis.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ORDER

An initial 30 percent rating, but no higher, for migraine headaches is granted for the entire period on appeal subject to the law and regulations governing the award of monetary benefits.

Service connection for sleep apnea is granted.

Service connection for diverticulitis is granted.  


FINDINGS OF FACT

1.  For the entire period on appeal, when resolving reasonable doubt in favor of the Veteran, his migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month over the last several months.

2.  Resolving all doubt in favor of the Veteran, his sleep apnea had its onset during active duty service. 

3.  The probative evidence shows that the Veteran's diverticulitis had its onset during active duty service.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial disability rating of 30 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for establishing entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for establishing entitlement to service connection for diverticulitis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1975 to July 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the claims in September 2015 and they have been returned to the Board for adjudication.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, with partial compression injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  Increased Initial Rating Migraines

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking an increased rating for his service-connected migraine headaches, which are currently rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's migraine headaches are rated as 10 percent disabling from October 30, 2009.

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability. Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

The Veteran filed his claim for entitlement to service connection for headaches in October 2009.  The Veteran was granted service connection in April 2010; a 10 percent rating was assigned, effective October 30, 2009.  The Veteran perfected a timely appeal of that initial rating.  

In February 2010, the Veteran was afforded a VA examination.  The Veteran reported that the condition had existed for 23 years.  He reported that he had pain behind his left eye and that when he experienced headaches, he was able to take care of some household chores but was unable to go to work.  He experienced headaches, on average, twice per month; and each headache lasted for about three hours.  The Veteran reported symptoms of nausea, photophobia, and noise sensitivity.  He indicated that he was confined to his bed during the flare-ups and was unable to work.  His treatment was Maxalt.  He reported that the functional impairment was that he was confined to his home during headaches.  

Another VA examination was provided in October 2015.  The examiner reviewed the claims file and noted the diagnosis of migraine headaches.  The examiner noted that the Veteran reported he had migraine headaches since service.  The Veteran stated that his neurologist had started him on Topamax for the preceding eight months.  The Veteran reported that this reduced the frequency of his headaches.  He reported getting one headache attack per month.  The Veteran stated that the headaches were throbbing, left-sided, and lasted two to four hours.  He reported getting an auditory aura when he took his Maxalt and tried to rest.  In describing the pain, the Veteran reported pulsating or throbbing head pain that was localized to one side of his head.  He also endorsed sensitivity to light and sound.  He reported that the duration of the headaches was less than one day and that the location of the pain was typically on the left side.  The examiner noted that the Veteran did not have characteristic prostrating attacks of the pain.  There were no other pertinent findings related to his condition and no other significant diagnostic test findings or results.  The Veteran reported that the headaches impacted his ability to work insofar as he was unable to focus during an attack.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board concludes that the evidence supports a finding of characteristic prostrating attacks occurring on an average of once a month over the last several months associated with photophobia, sensitivity to sound, nausea and sharp one-sided pain behind the left eye.  The Board recognizes that the examiners did not describe the Veteran's headache attacks as prostrating.  However, "prostrating," is defined as "extreme exhaustion or powerlessness" and the Veteran described symptoms that caused him to be confined to his home.  Moreover, despite taking medication for his headaches, the Veteran's headaches still impede the Veteran's functionality, and cause photophobia and severe pain.  Thus, the Board finds that a rating of 30 percent is warranted for migraine headaches for the entire period on appeal.  38 C.F.R.  § 4.124a, Diagnostic Code 8100 (2016).

The Board finds that the Veteran's headaches do not warrant the next higher, 50 percent rating, as they have not been characterized by frequent, prolonged incapacitating attacks of headaches or by severe economic inadaptability.  

In sum, the Board finds that the symptoms of the Veteran's migraine headaches more nearly approximate the criteria for a 30 percent rating for the entire period on appeal. 

2.  Service connection for sleep apnea 

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that although he was first diagnosed with sleep apnea after service, he exhibited symptoms of this disorder in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As an initial matter, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea based on the results of a sleep study test.  See October 2015 VA Examination Report; 2004 sleep study at the Jackson County Memorial Hospital.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Although service treatment records are negative for any treatment or diagnoses of sleep apnea, the Veteran does not assert that he was treated for sleep apnea in service, but rather that it first manifested in service.  The Veteran testified during his June 2015 hearing that he began experiencing symptoms of sleep apnea in approximately 1994 or 1995 while he was on active duty.  He indicated that his wife first noticed his symptoms.  The Veteran's wife reported that she noticed the Veteran would stop breathing and she would nudge him to get him to start breathing again.  The Veteran indicated that he then began to notice he was fatigued during the day.  The Veteran and his wife are competent to report what they experienced or witnessed during service as they are within the realm of their personal experience and are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.

Thus, based on the competent and credible lay statements from the Veteran and his wife describing symptoms of snoring witnessed during service, the Board is persuaded that the Veteran had symptoms suggestive of sleep apnea during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran reported that he tried to seek treatment while he was on active duty in 1995, and he went to his primary care manager, Dr. W., to report the problem. The physician put in a consult for an ears, nose, and throat doctor, and eventually the Veteran was referred to Wilford Hall Medical Center. The Veteran's service treatment records reflect this, as an October 1995 treatment record indicates that the Veteran had "apparent" sleep apnea.  The treatment records indicate that the Veteran was referred to a sleep lab at that time.  Once he was referred, he began checking in to determine when he would be given an appointment, but he was told that sleep studies were difficult to schedule because they were "booked".  In 2004, at the Jackson County Memorial Hospital, the Veteran received a sleep study from a local sleep lab and at that time he was diagnosed with sleep apnea and given a CPAP machine to control the symptoms.  The Veteran reported that the CPAP machine was issued through Altus Air Force Base.  In sum, the Veteran contended that he began experiencing the symptoms of sleep apnea in service, and that those symptoms have persisted to present.  

The Veteran was afforded a VA examination in October 2015.  The VA examiner opined that it is less likely than not that the Veteran's sleep apnea is related to service.  He provided his rationale that a sleep study was not of record during service, the separation document was negative for such complaints, and that a sleep study performed in 2004 indicated sleep apnea for which CPAP was prescribed.  As there is no confirmed documentation off a diagnosis of sleep study made during active duty, or within 5 years of discharge, the examiner opined that the Veteran's current sleep apnea condition was less likely than not related to service.

Here, the October 2015 VA examiner provided a rationale for the negative nexus opinion, but seems to have discounted the Veteran's and his wife's competent and credible reports of symptomatology and did not explain why the Veteran's in-service complaints of snoring and documented attempts to seek treatment and diagnosis of sleep apnea were not indicative of an in-service event.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Accordingly, considering the competent and credible lay evidence provided by the Veteran and his wife concerning the onset of the Veteran's sleep apnea, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current sleep apnea had its onset in service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence of sleep apnea symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted.

3.  Service connection for diverticulitis 

The Veteran seeks entitlement to service connection for diverticulitis.  He asserts that although he was first diagnosed with diverticulitis after service, he exhibited symptoms of this disorder in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As an initial matter, the record shows that the Veteran has a current diagnosis of diverticulitis.  See October 2015 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

The Veteran stated at his June 2015 hearing that he began having symptoms in service.  He stated that he had unexpected episodes of diarrhea and constipation in service and that he managed the symptoms during service with his diet.  He also indicated that he used laxatives and binding agents to help control the symptoms.  The Veteran contended that the symptomatology that he experienced in service has persisted to present and that he was diagnosed with diverticulitis in 2002.  The Veteran testified that he has sought continued treatment from 2002 through the Air Force Tricare and that he was diagnosed by a colonoscopy that was referred off-base.  

The Veteran's service treatment records indicate that he was seen for severe abdominal pain in June 1987 and an assessment of spastic colitis or diverticulosis was made.  An undated record shows that the Veteran complained of diarrhea.  In December 1986, the Veteran complained of constipation and was recommended to take Dulcolax.  Records show that he complained of stomach pain in March 1990; additional treatment records show that the Veteran complained of gastrointestinal track issues, which appeared to resolve in November 1990.  In a report of medical history dated in December 1996, the Veteran endorsed a history of stomach, liver, or intestinal trouble.  The Veteran complained of loose stools and diarrhea again in December 1997.

The Board is persuaded that the Veteran had symptoms and assessments suggestive of diverticulitis during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

During his October 2015 VA examination, the Veteran reported that he had a long-standing history of lower abdominal pain with occasional constipation.  He reported that he was diagnosed with diverticulitis in service and that he had continued to have symptoms following discharge.  He also indicated that he had a colonoscopy a few years after discharge that confirmed the diagnosis.  He reported using daily stool softeners and that he took extra fiber in his diet; he indicated that these actions made him feel better and that his symptoms were less frequent.

The October 2015 VA examiner provided the opinion that it is at least as likely that the Veteran's current diverticulitis was related to service.  By way of rationale, the examiner noted that the Veteran's service treatment records from June 1987 showed that he had symptoms that indicated an impression of spastic colon versus diverticulitis.  The examiner also noted that private medical records dated from 2002 show a diagnosis of diverticulitis.  The examiner stated that it is reasonable to conclude that the Veteran had symptoms that raised the possibility of a diagnosis of a colonic problem including diverticulosis in service.  This, coupled with the confirmed diagnosis of diverticulitis four years after discharge, supported the examiner's opinion.  

Thus, in light of all of the assembled evidence, including the Veteran's competent and credible statements of in-service treatment for his diverticulitis symptoms, the in-service records of treatment for such complaints, and a positive nexus opinion regarding the etiology of the diverticulitis, the Board finds that the most probative evidence relates his diverticulitis to service.  Accordingly, service connection for diverticulitis is warranted.

REMAND

The Veteran was last provided a VA examination in conjunction with his service-connected degenerative disc disease of the lumbar spine, with partial compression injury in October 2015, which is contemporaneous in time.  Nonetheless, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected degenerative disc disease of the lumbar spine, with partial compression injury.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the degenerative disc disease, L5 with radiculopathy of thoracolumbar spine results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an initial increased rating.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


